Citation Nr: 1114164	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-16 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for joint aching and swelling claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a respiratory disorder, claimed as bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to June 1970 and December 1990 to July 1991, with additional service in the Reserve from October 1969 to February 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With regard to the issues of service connection for asthma, the Board notes that the RO previously denied service connection in decisions that are now final.  However, review of the record indicates that previously unavailable, relevant service medical and personnel records have been associated with the claims file since those decisions was issued, including a June 1993 quadrennial examination record, which documents a history of asthma, and personnel records which document the Veteran's periods of duty for training.  

In such circumstances, the claim is reconsidered as an original claim of service connection.  38 C.F.R. § 3.156(c) (2010).  Thus, the issue is characterized as entitlement to service connection, rather than new and material evidence.   

The issue of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In October 2009, the Board denied claims for a gastrointestinal disorder (gastroesophageal reflux disease), tingling and numbness of the hands, arms, legs, and feet, and an acquired psychiatric disorder (posttraumatic stress disorder).  Since that time, the Veteran has submitted statements regarding those claims, as well as assertions regarding claims that were previously denied such as sore throat, sinus problems, and back pain, and new complaints regarding chest pain, blood problems, irritable bowel syndrome, heart disease, gallbladder, sleep disturbances, and memory problems.  

At this juncture, it is unclear whether it is his intention to file claims regarding any or all of these claims.  If he desires to file any additional claims, he should do so with specificity at the RO.  As the Board does not have jurisdiction over any other claims at this time, they are not addressed in this decision.


FINDINGS OF FACT

1.  Service connection for joint aching and swelling was denied in June 2002.  The decision was not appealed.  

2.  Evidence presented since the June 2002 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision denying a claim of service connection for joint aching and swelling is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of service connection for joint aching and swelling has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for joint aching and swelling was previously denied in an April 1998 rating decision.  That decision is final based on the evidence then of record.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Service connection was previously denied for joint aching and swelling because the evidence did not indicate that the Veteran had a chronic or compensable disability.  At that time, the RO determined that the evidence did not reveal joint aching or swelling during service and did not indicate that the post-service aching and swelling manifested to a degree of 10 percent or more.  

Evidence considered at the time of the prior decision included service treatment and examination records dating from December 1973 to June 1991, which documented no histories of joint pain or swelling and normal clinical findings on examination and post-service VA treatment and examination records which reflected histories of joint pain dating from May 1993 forward and a VA examiner's finding of no swelling or tenderness and assessment of possible Persian Gulf Syndrome with joint and muscle pain in November 1996.  

Evidence associated with the record in conjunction with the application to reopen includes VA and private treatment records, a November 2004 VA examination record, and statements and testimony from the Veteran which reflect histories of joint problems since approximately 18 months after his return from deployment.  

The evidence also includes additional copies of the Veteran's service medical records, to include copies of the September 1969 enlistment examination and a June 1993 quadrennial examination records, and personnel records.  

Although this evidence is "new," in that it was not previously seen, the evidence is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the joint aching and swelling has manifested to 10 percent or more.  

In this case, the treatment records consistently reflect negative findings as to swelling or tenderness and no findings as to limitation of motion or other impairment of the joints.  Specifically, an April 2008 VA treatment record noted a finding of normal range of motion of the extremities, and an October 2008 VA treatment records indicated that range of motion of the extremities was adequate.  

Additionally, a November 2004 VA examination indicated findings of normal pain-free range of motion of the elbows, knees, hips, wrists, and right shoulder; normal to near-normal, pain-free range of motion of the ankles; and painful range of motion of the left shoulder with flexion to 170 degrees, abduction to 180 degrees, internal rotation to 80 degrees, and external rotation to 90 degrees.  

The Board acknowledges that the Veteran had limitation of dorsiflexion of the ankles and limitation of flexion and internal rotation of the left shoulder; however, range of motion of the ankles and range of flexion and internal rotation of the left shoulder was not sufficiently significant to approximate even a noncompensable rating under the applicable diagnostic criteria.  See 38 C.F.R. § 4.71a.  

In sum, the new evidence does not indicate that the symptoms of the joint aching and swelling meet the manifest to a degree of 10 percent or more requirement of 38 C.F.R. § 3.317(a)(1)(i).    

The Board has considered the Veteran's statements that he has joint aching and swelling as a result of his service in the Persian Gulf.  However, he has not indicated that the swelling or aching onset during service or that it resulted in a compensable degree of limitation of function.  In the absence of such a history, his statements are not material evidence based on which the claim can be reopened.  

Thus, based on the lack of newly-submitted evidence that suggests an in-service onset of the reported symptoms or a current manifestation to a degree of 10 percent or more,  the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.

Finally, upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in March 2002, July 2003, and February 2010, and the claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service medical and personnel records, assisted the Veteran in obtaining evidence, afforded him an examination which is adequate for adjudicative purposes (the examiner reviewed the claims file, elicited a medical history, and conducted all appropriate testing, and the Veteran has not contended that the examination was inadequate or that his condition has worsened since it was conducted), and afforded him the opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and he has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been presented, an application to reopen a claim of service connection for joint aching and swelling is denied.


REMAND

Further development is needed on the claim of service connection for asthma.  Specifically, based on the diagnosis of bronchial asthma in November 1991 and the Veteran's competent histories of breathing problems since approximately 1984, a VA examination with opinion is needed to determine whether asthma had its onset in or was aggravated by service or is causally related to service.    

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any outstanding non-VA treatment records.  All reported records should be requested.

2.  After completion of the foregoing, schedule the Veteran for an examination to determine the nature and likely etiology of the asthma.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  

The claims folder must be available for review by the examiner in conjunction with the examination.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that asthma (i) onset in, (ii) was aggravated by, or (iii) was caused by active duty in January 1970 to June 1970 or December 1990 to July 1991, or a period of active duty training.  

For the purposes of this opinion, the examiner should assume that the February 1985 treatment for bronchitis occurred during active duty training.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


